                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA

     TANNER HIRSCHFELD, et al.,

             Plaintiffs,

                       v.                            Civil Action No. 3:18-CV-00103

     THE BUREAU OF ALCOHOL,
     TOBACCO, FIREARMS, AND
     EXPLOSIVES, et al.,

             Defendants.



                DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT

        Defendants, the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”); Thomas

E. Brandon, in his official capacity as the Deputy and Acting Director of ATF; and William P. Barr,

in his official capacity as Attorney General of the United States (collectively, the “Defendants”),

hereby move to dismiss the Complaint filed in this matter pursuant to Rule 12 of the Federal Rules

of Civil Procedure. In support of this motion, Defendants contemporaneously submit a

memorandum in support of the motion.

 Dated: April 10, 2019                         Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               JOHN TYLER
                                               Assistant Director

                                               /s/ Daniel D. Mauler
                                               DANIEL D. MAULER
                                               Virginia State Bar No. 73190
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, NW
                                               Washington, DC 20001
                                               Tel: (202) 514-8095
                                               Fax: (202) 616-8470
                                               E-mail: dan.mauler@usdoj.gov
                                               Counsel for Defendants
                                   CERTIFICATE OF SERVICE

        The undersigned counsel certifies that on April 10, 2019, a true and accurate copy of the

foregoing was electronically filed with the CM / ECF system, which will send a Notice of Electronic

Filing to all counsel of record in this matter.




                                                  /s/ Daniel D. Mauler
                                                  Daniel D. Mauler
                                                  Virginia State Bar No. 73190
                                                  Trial Attorney
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street, NW
                                                  Washington, DC 20001
                                                  Tel: (202) 514-8095
                                                  Fax: (202) 616-8470
                                                  E-mail: dan.mauler@usdoj.gov
                                                  Counsel for Defendants




                                                     2
